42 So.3d 823 (2010)
Angela SIMMONS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-2954.
District Court of Appeal of Florida, Fourth District.
July 14, 2010.
Angela Simmons, Florida City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant Angela Simmons appeals a trial court order summarily denying her motion for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, challenging her sentences in two cases and alleging a claim of ineffective assistance of trial counsel.
We affirm the trial court's denial of her claim of failure of counsel to file an appeal on her behalf, without prejudice to her right to seek any relief which is not now time barred and which otherwise is available to her under Florida Rule of Appellate Procedure 9.141(c). We disagree with the trial court's conclusion that the scoresheet error was necessarily de minimis in this case, given appellant's claims that her scoresheet, even as it may have been revised or corrected, contained multiple assessments for offenses for which she was not convicted.
*824 Nonetheless, appellant's motion was too vague as to which offenses were improperly scored, and how a corrected scoresheet would have differed. Accordingly, we reverse the trial court's summary denial of appellant's claims relating to scoresheet error and ineffective assistance of counsel for failure to correct such error before sentencing, and remand to the trial court to allow appellant an opportunity to amend her motion to state legally sufficient claims on those grounds, specifying which points were added erroneously on which charges for which she was not convicted, and setting forth what convictions should have been listed and assessed. Spera v. State, 971 So.2d 754 (Fla.2007).
Affirmed in Part, Reversed and Remanded in Part.
WARNER, FARMER and TAYLOR, JJ., concur.